The opinion of the Court was delivered by
Moses, C. J.
At the adoption of the Constitution of 1868 there was no offense for the commission of which the punishment was restricted to a “fine of one hundred dollars or imprisonment for thirty days.” Neither was there any statute which limited the punishment “for assault and battery, and other penal offenses, less than felony, to fines only.” Section 19, Article I, of the Constitution, which established a Court with exclusive jurisdiction over offenses to be punished by “a fine of one hundred dollars, or imprisonment for thirty days,” and so much of Section 22, Article IV, as provided a Court for the trial of offenses punishable by fine only, would, therefore, be without purpose or meaning, unless construed in connection with the whole scope of that portion of the Constitution to which the judicial department of the State owes its present existence and organization. As with a statute, so with a Constitution; *470the Court must give effect, if possible, to its every provision, and render such a construction as will preserve the intention of the framer if it can be collected from the words he has employed, and thus prevent, if it can, the entire defeat of the purpose which the several Sections were intended to accomplish. Mr. Dwarris, in his Treatise on Statutes, says at page 658: “ Indeed a statute ought, upon the whole, to be so construed that, if it can be prevented, no clause, sentence or word should be superfluous, void or insignificant.”
Section 19, Article I, of the Constitution confers, in the strongest language it could employ, on “a Justice of the Peace, or other officer authorized by law,” exclusive jurisdiction of all offenses less than felony for which the punishment does not exceed a fine of one hundred dollars or imprisonment for thirty days. Section 18, Article IY, confers on the Court of General Sessions exclusive jurisdiction over all criminal cases “which shall not be otherwise provided for by law.” In the State vs. Fillebrown, (2 S. C., 404,) it was held that the General Assembly, under the Constitution, might confer on an inferior Court, created by itself, the same powers which the Constitution intended for Justices of the Peace. The powers, therefore, devolving on a Justice of the Peace, under Section 19, Article I, may be properly exercised by a Trial Justice, whose office was established by the Act of 1870, General Statutes, 194, and whose jurisdiction is therein defined.
The provision thus made by the Constitution for the trial of all offenses by a Trial Justice for which the penalty does not exceed a fine of one hundred dollars or imprisonment for thirty days cannot be held without- meaning because, at the time of its adoption, the punishment, as therein prescribed, did not attach to any offense in this State. The office is established by Section 22, Article IY, of the Constitution as a branch of the judicial department, while his jurisdiction in matters criminal extended to offenses punishable by fine only, although none of such character were then known to our law. Whatever exclusive jurisdiction is conferred by Section 19, Article I, on Justices of the Peace is conferred also on whatever “other officer” is “authorized by law” to try the offenses therein designated.
It would be a narrow construction of the Constitution, and one which could not be sustained, where effect, if possible, should be given to the mandatory significance of such an instrument, to say *471that as, by the law then of force, no alternative punishment of the nature of those referred to in the said Section was inflicted for the commission of any offense, the Sections themselves are to be considered without force. It would be an assumption ill becoming a branch of the government created by the Constitution to say that its framers were ignorant of the law then existing in the State for which they were providing a new organic and fundamental system as a substitute for the one then prevailing. Their purpose, it may well be supposed, was to create by Section 19, Article I, an exclusive jurisdiction of such offenses less than felony, in regard to which the General Assembly might, from time to time, annex as a punishment a fine not exceeding one hundred dollars or imprisonment not exceeding thirty days.
It now remains to be considered whether a Trial Justice has jurisdiction in a case of petit larceny, which, at the adoption of the Constitution, comprehended any simple larceny of goods, choses in action, &c., below the value of $20, and was made a misdemeanor by the Act of 1866, (13 Stat., 378,) and so declared to be by General Statutes, 716. It is expressly conferred by the twelfth, and recognized in the thirteenth and fourteenth Sections of the twenty-fifth Chapter of the General Statutes. The offenses of which they have jurisdiction are subject to the fine or imprisonment fixed and limited by the nineteenth Section of the first Article of the Constitution, and by the ninth Section of the twenty-fifth Chapter of the General Statutes. The offenses within the range of the prescribed punishment are exclusively in the jurisdiction of a Justice of the Peace, “ or other officer authorized by law,” and such must the Trial Justice be held.
If the Court of General Sessions has concurrent jurisdiction in cases of petit larceny with a Trial Justice, then this anomaly would follow: There would exist two different punishments for the same offense. That of the Trial Justice is limited to a certain amount of fine or term of imprisonment; that of the General Sessions by common law unlimited as to amount, and time dependent on the discretion of the Court, which may impose both fine and imprisonment. A construction which would lead to such a result should be avoided, unless forced either from the express words used or an implication from them so inevitable that it cannot be avoided.
The case of Burge vs. Willis, (5 S. C., 212,) cited in the argument for the respondent, has no application to the point now pre*472sented for our consideration, because the jurisdiction conferred on Justices of the Peace in matters of contract where the amount claimed does not exceed $100 is not made exclusive.
The motion to arrest the judgment is granted.
Willard, A. J., and Wright, A. J., concurred.